IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 July 8, 2014 Session

          ROADWAY EXPRESS, INC. v. SAMMY T. ROBERTSON

                  Appeal from the Circuit Court for Bradley County
                      No. V13615     J. Michael Sharp, Judge


           No. E2013-02797-COA-R3-CV-FILED-SEPTEMBER 26, 2014


This appeal arises from an award granted as part of a workers’ compensation claim.
Roadway Express, Inc. (“Roadway”) sued Sammy T. Robertson (“Robertson”) in the Circuit
Court for Bradley County (“the Trial Court”). The Trial Court previously had ordered
Roadway to pay for certain medical treatment for Robertson. Roadway made the payments
and appealed the Trial Court’s decision. The Tennessee Supreme Court Special Workers’
Compensation Appeals Panel vacated the Trial Court’s order granting this award, and
Roadway then sought reimbursement from Robertson. Robertson filed a motion to dismiss,
arguing that this action was governed by workers’ compensation laws and there was no
mechanism for reimbursement available to Roadway. The Trial Court dismissed the suit.
Roadway appeals. Without reaching any conclusions about any other possible redress
Robertson may have under Tennessee’s workers’ compensation laws, we hold that the Trial
Court had subject matter jurisdiction in Roadway’s suit seeking reimbursement and,
therefore, erred in granting Robertson’s motion to dismiss. We reverse the Trial Court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which C HARLES D. S USANO,
J R., C.J., and T HOMAS R. F RIERSON, II, J., joined.

Stephen K. Heard and Adam O. Knight, Nashville, Tennessee, for the appellant, Roadway
Express, Inc.

Robert G. Norred, Jr., Cleveland, Tennessee, for the appellee, Sammy T. Robertson.
                                         OPINION

                                        Background

              This case has its origins in a workers’ compensation claim. Robertson, a
Roadway worker, filed a workers’ compensation claim related to a 2005 injury. The parties
reached a settlement in 2008. Under the settlement, Robertson was granted lifetime future
authorized medical treatment pursuant to Tenn. Code Ann. § 50-6-204.

               At one point, Robertson sought to have a surgical procedure performed on his
lumbar spine. Robertson went through a utilization review process regarding the procedure.
The utilization review physician ruled that the procedure was not warranted at that time.
Robertson appealed this ruling to the Tennessee Department of Labor Medical Director. The
Director ratified the decision of the utilization review physician.

               Robertson filed a petition in the Trial Court seeking to compel Roadway to pay
for the surgical procedure. Roadway responded, arguing that all administrative remedies had
not yet been exhausted as required. The Trial Court ruled in favor of Robertson and ordered
Roadway to pay for the procedure. Roadway complied with the Trial Court’s order, and the
total amount ultimately paid towards Robertson’s treatment came to $152,511.59. In the
meantime, Roadway appealed the Trial Court’s order to the Tennessee Supreme Court
Special Workers’ Compensation Appeals Panel. The Panel, in vacating the Trial Court’s
order, concluded as follows:

               In sum, we conclude that, based on statutory provisions and rules noted
       herein, parties are required to exhaust the benefit review conference process
       as a condition precedent to filing suit. It is undisputed that a request for a
       benefit review conference was not filed in this case. The benefit review
       process was never initiated and, therefore, was never exhausted; consequently,
       the trial court did not have subject matter jurisdiction to hear the case, and
       Employee's petition should be dismissed.

Robertson v. Roadway Exp., Inc., No. E2011-01384-WC-R3-WC, 2012 WL 2054170, at *7
(Tenn. Workers Comp. Panel June 8, 2012).

               In August 2013, Roadway filed the instant suit seeking reimbursement for the
sums that it had paid for Robertson’s procedure as required by the Trial Court’s earlier
invalid order. Robertson filed an answer and counterclaim. Robertson also filed a motion
to dismiss, stating in part that he sought “a determination that the trial court lacks subject
matter jurisdiction to provide some type of repayment under the Tennessee Workers’

                                             -2-
Compensation Act since the parties have not exhausted or initiated the benefit review
process.” Roadway argued in response that their suit did not sound in workers’
compensation but rather was a common law action for reimbursement of sums paid under an
erroneous court order. In November 2013, the Trial Court entered an order granting
Robertson’s motion to dismiss. In its order, the Trial Court stated the following:

             This cause came on to be heard before the Honorable Michael Sharp on
      October 4, 2013, upon the Defendant Sammy T. Robertson’s Motion to
      Dismiss. After argument of counsel, the Court finds that the Plaintiff’s
      Complaint falls within the Tennessee Workers’ Act and that the parties have
      to submit to a Benefit Review Conference prior to the filing of this complaint.
      Therefore, since the parties have not submitted to a Benefit Review
      Conference prior to the filing of the Complaint, it is hereby ORDERED,
      ADJUDGED AND DECREED that the Defendant’s motion to dismiss shall
      be granted and the Plaintiff’s Complaint and Defendant’s Counterclaim shall
      be dismissed without prejudice with the Clerk’s costs taxed to the Plaintiff for
      which execution may issue.

Roadway timely appealed to this Court.

                                         Discussion

              Although not stated exactly as such, Roadway raises one issue on appeal:
whether the Trial Court erred in dismissing Roadway’s complaint for reimbursement of sums
paid towards Robertson’s medical treatment as ordered by the Trial Court when the Trial
Court lacked subject matter jurisdiction to order Roadway to pay these sums.

              The Trial Court granted Robertson’s motion to dismiss on the basis that this
action sounded in workers’ compensation law and that, as the parties had not submitted to
a Benefit Review Conference, the complaint should be dismissed. This implicates subject
matter jurisdiction. In Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000), our
Supreme Court set forth the standard of review when reviewing a motion to dismiss based
on lack of subject matter jurisdiction. The Court stated:

              A motion to dismiss for lack of subject matter jurisdiction falls under
      Tennessee Rule of Civil Procedure 12.02(1). The concept of subject matter
      jurisdiction involves a court’s lawful authority to adjudicate a controversy
      brought before it. See Meighan v. U.S. Sprint Communications Co., 924
S.W.2d 632, 639 (Tenn. 1996); Standard Sur. & Casualty Co. v. Sloan, 180
Tenn. 220, 230, 173 S.W.2d 436, 440 (1943). Subject matter jurisdiction

                                            -3-
       involves the nature of the cause of action and the relief sought, see Landers v.
       Jones, 872 S.W.2d 674, 675 (Tenn. 1994), and can only be conferred on a
       court by constitutional or legislative act. See Kane v. Kane, 547 S.W.2d 559,
       560 (Tenn. 1977); Computer Shoppe, Inc. v. State, 780 S.W.2d 729, 734
       (Tenn. Ct. App. 1989). Since a determination of whether subject matter
       jurisdiction exists is a question of law, our standard of review is de novo,
       without a presumption of correctness. See Nelson v. Wal-Mart Stores, Inc., 8
S.W.3d 625, 628 (Tenn. 1999).

Northland Ins. Co., 33 S.W.3d at 729.

              As shown above, the Tennessee Supreme Court Special Workers’
Compensation Appeals Panel vacated the order requiring Roadway to pay for Robertson’s
procedure. In so doing, the Panel held that the Trial Court lacked subject matter jurisdiction.
We previously have discussed the significance of subject matter jurisdiction:

               A court must have jurisdiction over the subject matter of the proceeding
       as well as over the parties. State ex rel. Whitehead v. Thompson, No.
       01A01-9511-CH-00538, 1997 WL 749465 at *2 (Tenn. Ct. App. Dec. 5,
       1997). The question of subject matter jurisdiction relates to a court's power to
       adjudicate a particular type of controversy. Toms v. Toms, 98 S.W.3d 140, 143
       (Tenn. 2003); Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000).
       Subject matter jurisdiction “relates to the nature of the cause of action and the
       relief sought” and “is generally defined by the constitution or statute and
       conferred by the authority that organizes the courts.” Meighan v. U.S. Sprint
       Communications Co., 924 S.W.2d 632, 639 (Tenn. 1996); Kane v. Kane, 547
S.W.2d 559, 560 (Tenn. 1977). The parties cannot confer subject matter
       jurisdiction on a court by either appearance, plea, consent, silence, or waiver.
       Dishmon v. Shelby State Cmty. Coll., 15 S.W.3d 477, 480 (Tenn. Ct. App.
       1999). A court cannot enter a valid, enforceable order without subject matter
       jurisdiction. Brown v. Brown, 198 Tenn. 600, 610, 281 S.W.2d 492, 497
       (1955); SunTrust Bank v. Johnson, 46 S.W.3d 216, 221 (Tenn. Ct. App. 2000).
       Accordingly, when subject matter jurisdiction is questioned the court must first
       determine the nature of the case and then ascertain whether the Tennessee
       Constitution, the General Assembly, or the common law have conferred on it
       the power to adjudicate its cases. Staats v. McKinnon, 206 S.W.3d 541 at 542
       (Tenn. Ct. App. 2006). Subject matter jurisdiction may be raised at any time
       by the parties or by the appellate court sua sponte on appeal. County of Shelby
       v. City of Memphis, 211 Tenn. 410, 365 S.W.2d 291 (Tenn. 1963).



                                              -4-
Graham v. Graham, No. E2008-00180-COA-R3-CV, 2009 WL 167071, at *6 (Tenn. Ct.
App. Jan. 26, 2009), no appl. perm. appeal filed.

               Thus, lacking subject matter jurisdiction, the Trial Court could not and did not
enter a valid order when it ordered Roadway to pay for Robertson’s procedure. Necessarily,
the award, like the order granting it, is invalid. The question now confronting us is whether
there is any mechanism for Roadway to be reimbursed. Our Supreme Court, in a factually
distinct case but one nevertheless containing a relevant principle, stated:

              Similarly, National's contention that allowing a trial court to initiate
       temporary benefits is a violation of National's due process rights is also
       without merit. National asserts that, since it would have no recourse to obtain
       any monies wrongfully paid, allowing the trial court to initiate temporary
       benefits deprives National of its property without a trial on the merits of the
       claim, in violation of the Due Process Clauses of the Tennessee and United
       States Constitutions. We are not persuaded by this argument. As we
       previously stated, a trial court can order the employee to reimburse any funds
       that were improperly paid to the employee. Therefore, any due process
       argument fails because an employer does, in fact, have recourse should the
       court later determine that the claimant did not suffer a compensable injury.

McCall v. National Health Corp., 100 S.W.3d 209, 213 (Tenn. 2003) (emphasis added).

               Our Supreme Court in McCall acknowledged favorably the proposition that
trial courts may order an employee to reimburse his or her employer when the employee was
wrongly paid funds by that employer. The Trial Court lacked subject matter jurisdiction to
grant Robertson the award in the first place. This being so, we hold that the Trial Court did
have subject matter jurisdiction in Roadway’s suit seeking reimbursement and, therefore,
erred in granting Robertson’s motion to dismiss.

               While the background of this case is in workers’ compensation, the instant case
simply is about the recovery of funds wrongly paid out pursuant to an invalid and
unenforceable order. We do not make any determination about any other possible relief
Robertson may have or seek under Tennessee’s workers’ compensation law. We hold only
that, under the principle articulated by our Supreme Court in McCall, the Trial Court did
have subject matter jurisdiction in Roadway’s suit seeking to be reimbursed for the money
it paid pursuant to an award granted by a court lacking subject matter jurisdiction to grant the
award. We reverse the Trial Court’s order granting Robertson’s motion to dismiss, and
remand this case to the Trial Court for further proceedings consistent with this Opinion.



                                              -5-
                                       Conclusion

              The judgment of the Trial Court is reversed, and this cause is remanded for
further proceedings consistent with this Opinion. The costs on appeal are assessed against
the appellee, Sammy T. Robertson.

                                                 _________________________________
                                                 D. MICHAEL SWINEY, JUDGE




                                           -6-